Citation Nr: 0019217	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected bilateral pes planus, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
August 1953 and from September 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
appellant's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected bilateral pes 
planus.  Thereafter, the appellant timely perfected his 
appeal of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral pes planus is 
manifested by bilateral loss of plantar arch with marked pes 
planus; no marked deformities or characteristic callosities; 
no tenderness on the toes, plantar aspect or tarsal 
metatarsal phalangeal joints of the feet; and complaints of 
pain and swelling on prolonged walking or standing.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. 3.321, 4.7, 4.16, 4.71a and Diagnostic Code 
5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
bilateral pes planus.  He alleges that this condition is 
manifested by persistent pain and swelling in his feet.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected bilateral pes planus has increased in 
severity is plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The veteran filed his claim for an increased disability 
rating in June 1998.  In support of his claim, medical 
treatment reports, dated June 1997 through June 1999, were 
retrieved from the VA medical center in Jackson, Mississippi.  
A review of these records revealed treatment for a variety of 
conditions, including diabetes mellitus, hypertensive 
cardiovascular disease, hyperkalemia and hypothyroidism.  A 
June 1999 treatment report noted that the veteran was 
counseled regarding proper foot care and foot wear.  The 
remaining records were silent as to complaints of or 
treatment for the veteran's service-connected bilateral pes 
planus.  

In July 1998, a VA examination for the feet was conducted.  
The report of this examination noted the veteran's complaints 
of frequently swollen and painful feet.  He "stated that he 
was told by the foot doctor that he had gout."  The 
examination report also noted that he had other medical 
problems, including hypertension and non-insulin dependent 
diabetes mellitus.  Physical examination revealed that the 
veteran walked with a slow pace and was unable to walk on his 
heels and toes.  It also revealed findings of non-pitting 
edema of the right lower extremity, bilateral loss of plantar 
arch and mild hallux valgus, no marked deformities or 
characteristic callosities, and no tenderness on the toes, 
plantar aspect or tarsal metatarsal phalangeal joints of the 
feet.  The VA examiner further stated:

He complained of some discomfort during 
active and passive range of motion of 
both ankles more so on the left side.

He was able to get off the examination 
table without much difficulty.  
Inspection of his shoes indicated 
increased wear and tear on the outer 
aspect of the heels indicating that he 
walks on the outer aspect of his feet.  
While standing there was obvious loss of 
plantar arch and he has marked pes planus 
bilaterally.

X-ray examination of the feet revealed pes planus, 
bilaterally.  The report concluded with impressions of 
bilateral pes planus, bilateral hallux valgus, non-insulin 
diabetes mellitus and history of hypertension.

In May 1999, a treatment summary report was submitted by C. 
Stanback, M.D.  In his letter, Dr. Stanback indicated that he 
had treated the veteran since 1981 for: 
(1) circulatory compromise of both his feet and ankles, (2) 
arthritis in most of his joints and (3) severe headaches.  
The report also noted the veteran's narrative history of 
frostbite and headaches while serving in the military.

In support of his claim, the veteran also submitted private 
medical treatment reports dating back to May 1981.  A 
treatment report, dated in May 1981, noted that the veteran 
was treated for gouty arthritis of the feet.

In June 1999, a hearing was conducted before a hearing 
officer at the RO.  At the hearing, the veteran testified 
that his feet make it difficult for him to walk and that they 
burn at night.  Specifically, he stated, "I can walk pretty 
good.  I have some - some pain, but I wouldn't call it, you 
know severe.  But it's not a normal walk.  And I've lost my 
balance and it just makes it hard for me to get along."  He 
noted that he had tried wearing arch supports, but that his 
feet were too tender.  He reported pain and swelling in both 
feet and denied having any calluses.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence, which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

As noted above, the veteran's bilateral pes planus is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5276.  Bilateral pes planus is evaluated 
pursuant to criteria set forth at 38 C.F.R. Part 4, 
Diagnostic Code 5276 (1999).  Mild symptoms which are 
relieved by a built-up shoe or arch supports will be rated as 
noncompensably disabling.  Where there are moderate symptoms, 
bilaterally or unilaterally, with a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, a 10 
percent rating will be granted.  Severe bilateral 
manifestations, such as evidence of marked deformity 
(pronation and abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities, will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
schedular evaluation.

After a thorough review of the veteran's claims file, the 
Board determines that the most appropriate rating for the 
veteran's service-connected bilateral pes planus is a 10 
percent disability evaluation under Diagnostic Code 5276.  
The report of his most recent VA examination for feet in July 
1998 notes the veteran's subjective complaints of frequent 
pain and swelling of his feet.  During the June 1999 hearing, 
the veteran testified that his feet make it difficult for him 
to walk and that they burn at night.  He also stated, 
however, that "I can walk pretty good.  I have some - some 
pain, but I wouldn't call it, you know severe." See Hearing 
Transcript, p. 2 (June 2, 1999).  He noted that he tried 
wearing arch supports, but that he could not wear them 
because his feet were too tender.  He also reported pain in 
swelling in both feet and denied having any calluses.  The 
treatment records obtained herein are essentially silent as 
to any complaints of or treatment for bilateral pes planus.  
Under these circumstances, the Board concludes that the 
veteran's bilateral pes planus is properly rated as 10 
percent disabling pursuant to Diagnostic Code 5276.  There is 
no objective evidence of severe bilateral manifestations, 
such as evidence of marked deformity (pronation and 
abduction, etc.), accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities.  Although the veteran does complain of swelling 
and pain on use, neither the veteran nor the medical evidence 
indicates that this pain is severe enough to warrant a 30 
percent evaluation, and pain on use is a criterion included 
in the 10 percent rating.  Accordingly, the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the veteran's bilateral foot disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes. DeLuca, 8 Vet. App. 202, 206 (1995).  
However, Diagnostic Code 5276, acquired flatfoot, does not 
evaluate the veteran's foot disability with respect to loss 
of range of motion; therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable. Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

In reaching its conclusion herein, the Board has considered 
whether 38 C.F.R. § 3.321(b)(1) might provide for an 
increased rating on an extraschedular basis.  That regulation 
provides that, in exceptional cases where schedular 
evaluations are found to be inadequate, "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See VAOPGCPREC 36-97.  
However, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his bilateral pes 
planus, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.

The Board notes that the veteran's claims file contains 
additional evidence which was not addressed by the RO's most 
recent supplemental statement of the case, dated in August 
1999.  38 C.F.R. § 19.31 provides that a supplemental 
statement of the case will be furnished to the appellant and 
his representative, when additional pertinent evidence is 
received after a statement of the case or the most recent 
supplemental statement of the case has been issued. 38 C.F.R. 
§ 19.31 (1999).  

The additional evidence submitted herein consists of a VA 
cold injury protocol examination, performed in August 1999, 
and a letter from a fellow serviceman, received in June 1999.  
This evidence was submitted in support of the veteran's 
additional claim, not currently on appeal, for service 
connection for residuals of frozen feet.  

After reviewing this additional evidence, the Board concludes 
that a remand is not necessary herein.  To the extent that it 
addresses current findings relating to the veteran's 
bilateral pes planus, the August 1999 VA cold injury protocol 
examination is essentially identical to the findings on the 
July 1998 VA examination for feet.  Moreover, the June 1999 
letter from the veteran's fellow servicemen relates solely to 
an alleged inservice incident in which the veteran's feet 
froze.  Accordingly, the Board finds the veteran is not 
prejudiced by the Board's consideration of this additional 
evidence and a remand for the RO's consideration and issuance 
of an SSOC as to this statement is not necessary. 


ORDER

A disability rating in excess of 10 percent for the veteran's 
service-connected bilateral pes planus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

